                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA


PERRY CLINE,on behalf of himself
and all others similarly situated,
                       Plaintiff,

V.                                                   Civil Action No. 6:17-cv-313-JAG


SUNOCO,INC.(R&M),and,
SUNOCO PARTNERS MARKETING
& TERMINALS,L.P.,
                       Defendants.


                                             OPINION


       Perry Cline owns a royalty interest in one or more oil wells in Oklahoma. Sunoco, Inc.

(R&M), and Sunoco Partners Marketing & Terminals, L.P. ("Sunoco"), purchase and resell oil

from Cline's wells. Oklahoma law requires Sunoco to pay proceeds from the oil to Cline. If

Sunoco pays the proceeds late, it must pay Cline interest on the payment at a rate set forth in

Oklahoma's Production Revenue Standards Act("PRSA"). See Okla. Stat. tit. 52, § 570, et seq.

        Cline has sued Sunoco for paying his production proceeds late without paying the

required interest. Cline seeks to maintain a class action on behalf of other owners' whom

Sunoco paid late and did not pay interest.

        Because Cline meets the requirements for class certification under Federal Rule of Civil

Procedure 23, the Court will grant the motion and certify the class.




'The PRSA defines an "owner" as a "person or governmental entity with a legal interest in the
mineral acreage under a well which entitles that person or entity to oil or gas production or the
proceeds or revenues" from that production. Okla. Stat. tit. 52, § 570.2. Sunoco's argument
distinguishes between owners who have a "royalty interest" in a well, which means an interest in
a percentage of the production or the proceeds from the production, and those who have a
"working interest," which "entitle[s] the owner ... to drill for and produce oil and gas." Id.
